SUGARMAN, District Judge.
Plaintiffs (eight corporations operating fifteen “legitimate theatres” in the City of New York) seek to restrain the alleged violation by defendants (publishers of seven leading newspapers in the City of New York) of § 1 of the Sherman AntiTrust Act, 15 U.S.C.A. § 1, and §§ 4 and 16 of the Clayton Anti-Trust Act, 15 U.S. C.A. §§ 15 and 26. All defendants, relying in their briefs on Rules 10(b) and 12(e), Fed.Rules Civ.Proc. 28 U.S.C.A. meet the complaint by a joint motion “to compel separate statements of claims”.
A pleading should contain a short and plain statement of the claim1, and be simple, concise and direct2 . A complaint which meets these requirements is sufficient except where it “ * * * is so vague or ambiguous that a party cannot reasonably be required to frame a responsive pleading $ ’ * if ” 3
Under the Federal Rules of Civil Procedure, the function of a complaint is to afford fair notice to the adversary of the nature and basis of the claim asserted and a general indication of the type of litigation involved4.
The instant complaint meets that test. It states in essence that the defendants have conspired, in violation of the anti-trust statutes, to deny the plaintiffs as theatre operators the advantages, accorded to others who produce plays, of a. scale of rates which becomes lower as the volume of amusement advertising increases. It gives to the defendants fair notice of the nature and basis of the claim asserted and a general indication of the type of litigation involved.
Ample instrumentalities are afforded the defendants under Part V, F.R.Civ.P., to inform themselves in greater detail concerning the allegations of the complaint.5
*112In arriving at this determination, the complaint alone was considered and no attention given to the affidavit of Lee Shubert, submitted in opposition to the motion.
Motion denied.

. F.R.Civ.P. rule 8(a).


. ' F.B..Civ.P. rule 8(e).


. F.R.Civ.P. rule 12(e).


. Continental Collieries, Inc. v. Shober, 3 Cir., 1942, 130 F.2d 631, at 635.


. Scervini v. Miles Laboratories, Inc., D.C.S.D.N.Y.1951, 11 F.R.D. 542.